Exhibit 10.4 

 

Form of

 

Restricted Stock Award Agreement

 

Granted by

 

The Bancorp, Inc.

 

under the

 

THE BANCORP, INC.

2020 EQUITY INCENTIVE PLAN

 

This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2020 Equity Incentive
Plan (the “Plan”) of The Bancorp, Inc. (the “Company”) which are incorporated
herein by reference and made a part hereof, subject to the provisions of this
Agreement. Copies of the Plan and prospectus have been provided to each person
granted a Restricted Stock Award pursuant to the Plan. The holder of this
Restricted Stock Award (the “Participant”) hereby accepts this Restricted Stock
Award, subject to all the terms and provisions of the Plan and this Agreement,
and agrees that all decisions under and interpretations of the Plan and this
Agreement by the Compensation Committee of the Board of Directors of the Company
(“Committee”) will be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns.
Except where the context otherwise requires, the term “Company” will include the
parent and all present and future subsidiaries of the Company as defined in
Section 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”). Capitalized terms used herein but not defined will
have the same meaning as in the Plan.

 

1.Name of Participant: _________________________________

 

2.Date of Grant: _________, 20__.

 

3.Total number of shares of Company common stock, $1.00 par value per share,
covered by the Restricted Stock
Award:____________________________________________
(subject to adjustment pursuant to Section 9 hereof).

 

4.Vesting Schedule. Except as otherwise provided in this Agreement, this
Restricted Stock Award first becomes earned in accordance with the vesting
schedule specified herein.

 

5.Grant of Restricted Stock Award.

 

The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant. Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.

 

If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock. The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.

 

 

 

6.Terms and Conditions.

 

6.1Voting Rights. The Participant will have the right to vote the shares of
Restricted Stock awarded hereunder on matters which require stockholder vote.

 

6.2No Dividends. A Participant will not receive any cash dividends or other
distributions, including, but not limited to, stock dividends declared with
respect to shares of Stock subject to the Restricted Stock Award. A Participant
will be entitled to cash dividends or other distributions only after the shares
of Stock subject to the Restricted Stock Award become vested and only for
dividends declared after the vesting date.

 

7.Delivery of Shares.

 

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

8.Change in Control.

 

8.1In the event of the Participant’s Involuntary Termination following a Change
in Control, all Restricted Stock Awards held by the Participant will become
fully vested.

 

8.2A “Change in Control” will be deemed to have occurred as provided in Section
4.2 of the Plan.

 

9.Adjustment Provisions.

 

This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.

 

10.Effect of Termination of Service on Restricted Stock Award.

 

(i)Death. The Restricted Stock Awards will become fully vested as to all shares
subject to an outstanding Award, whether or not then vested, on the one year
anniversary of the Participant’s Termination of Service by reason of the
Participant’s death.

 

(ii)Disability. The Restricted Stock Awards will become fully vested as to all
shares subject to an outstanding Award, whether or not then vested, on the one
year anniversary of the Participant’s Termination of Service by reason of the
Participant’s Disability.

 

(iii)Retirement. The Restricted Stock Awards will become fully vested as to all
shares subject to an outstanding Award, whether or not then vested, on the one
year anniversary of the Participant’s Termination of Service by reason of the
Participant’s Retirement. “Retirement” shall have the meaning set forth in
Section 8.1(cc) of the Plan.

 

2 

 

(iv)Termination for Cause. If the Participant’s Service has been terminated for
Cause, all Restricted Stock Awards that have not vested will expire and be
forfeited.

 

(v)Other Termination. If the Participant’s Service terminates for any reason
other than due to death, Disability, Retirement, Involuntary Termination
following a Change in Control or for Cause, all shares of Restricted Stock
awarded to the Participant which have not vested as of the date of Termination
of Service will expire and be forfeited.

 

11.Miscellaneous.

 

11.1No Restricted Stock Award will confer upon the Participant any rights as a
stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.

 

11.2This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

 

11.3Restricted Stock Awards are not transferable prior to the time such Awards
vest in the Participant.

 

11.4This Restricted Stock Award will be governed by and construed in accordance
with the laws of the State of Delaware.

 

11.5This Restricted Stock Award is subject to all laws, regulations and orders
of any governmental authority which may be applicable thereto and,
notwithstanding any of the provisions hereof, the Company will not be obligated
to issue any shares of stock hereunder if the issuance of such shares would
constitute a violation of any such law, regulation or order or any provision
thereof.

 

11.6The granting of this Restricted Stock Award does not confer upon the
Participant any right to be retained in the service of the Company or a
subsidiary.

 

[Signature Page Follows]

 

3 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.

 

      THE BANCORP, INC.       By:           Name (print):     Date:     Title:  

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2020 Equity Incentive Plan. The undersigned hereby acknowledges receipt of a
copy of the Company’s 2020 Equity Incentive Plan.

 

      PARTICIPANT                             Date:     Name (print):    

 

 



4 

 